Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 04/13/2022, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
Two of the IDS submitted has typo in publication date, they are not considered and also crossed out by the examiner. The remaining Information Disclosure Statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.
Claim Objections
Claim 1, 8 and 15 are objected to because of the following informalities: “in memory in the storage device” should be changed to “in memory of storage device”.  Appropriate correction is required.


Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 

1. There is no teaching nor suggestion in Northcott that a flash device 1316 has the capabilities now recited in the claim, which would be capability for the flash device 1316 to perform a scan, acquire failure information associated with data stored in the flash device 1316 and store the failure information in memory in the flash device 1316.

Response:
Examiner respectfully disagrees.  Northcott teaches of reading data in Fig. 3, step 302, “ In the stage 302, the process receives a request to read certain data from the flash memory. In the stage 304, an attempt is made to recover the data with minimal latency. The stage 304 will be described in greater detail later in connection with a partial page stripe decoding portion 304 of the process of FIG. 8, with stages 802-804. If that fails, a second attempt to recover data is made with a stage 308, using additional data stored in the flash memory, and additional error correction processing.”.  From the underlined, it is clear that read request to flash memory is performed and if that (read) fails, error correction is triggered, one of the error correction method is selecting ECC scheme.
	Northcott also teaches in Col. 4, lines 13-17, “a method of selecting an error correction coding (ECC) scheme, wherein the method includes: determining a bit error rate associated with a region associated with a plurality of flash memory pages or integer fractions”.  Determining/acquiring bit error rate is by reading (scanning) the region (step 807 of Fig. 8), and bit error rate is interpreted as failure information as claimed. 
Specification of instant application, paragraph [0242] discloses “The scan may include the storage device attempting to read the subsets of data from the storage device. In some embodiments, the subsets of the data may correspond to one or more code-words stored at one or more pages of the block of the storage device. In some embodiments, the subsets of the data may correspond to one or more code-words stored at one or more pages of the block of the storage device.” Therefore, scanning is interpreted as reading the pertinent region.
Fig. 3 and Fig. 8 is reproduced here for the reference.

Therefore, examiner believes, combination of Northcott and Mukherjee teaches each and every claim limitations as claimed.


    PNG
    media_image1.png
    743
    549
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    726
    825
    media_image2.png
    Greyscale


2. Mukherjee teaches, the satellite diagnosis processor 210 is a major component in a component blade 110, but is not taught in Mukherjee as a storage device.

Response:
Examiner respectfully disagrees.  Mukherjee teaches in Fig. 2, various component blades, component blade is described in para. [0020] as disk drive, which is a storage device as claimed.  Component blade 110 (I e. disk drive) also includes disk drive fault register, which is used to store fault information as claimed.

Therefore, examiner believes, combination of Northcott and Mukherjee teaches each and every claim limitations as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Northcott (US 9,047,214) in view of Mukherjee et al. (US 2006/0010352, referred herein after Mukherjee).

As per claims 1, 8, 15, Northcott discloses a storage system, comprising: 
a plurality of storage devices (Fig. 13, Flash devices 1316a..1316d); and 
a storage controller (Fig. 13, Flash stripe controller 1312), operatively coupled to the plurality of storage devices, the storage controller comprising a processing device to: 
receive, from a storage device of the plurality of storage devices, an indication that an attempt to read a portion of data from a block of the storage device has failed (Fig. 3, step 302, read request to read certain data, and indicating read failed, Col. 27, lines 46-55, Col. 4, lines 8-10); 
transmit a command to the storage device to trigger the storage device to perform a scan on a plurality of subsets of the data stored at the block, the data stored at the block comprising the portion of data, responsive to the scan, the storage device acquiring failure information associated with a plurality of subsets of the data stored at the block; and (Fig. 8, Col. 5, lines 39-43, Col. 39, lines 1-15, (reading (i e scanning) plurality of user data to detect and correct the errors is interpreted as scanning the plurality of subsets of the data to acquire failure information as claimed, Col. 52, lines 47-55, when read/scan is performed failure information (bit error rate (BER) on page stripe also determined as claimed
Specification of instant application, paragraph [0242] discloses “The scan may include the storage device attempting to read the subsets of data from the storage device. In some embodiments, the subsets of the data may correspond to one or more code-words stored at one or more pages of the block of the storage device. In some embodiments, the subsets of the data may correspond to one or more code-words stored at one or more pages of the block of the storage device.” Therefore, scanning is interpreted as reading the pertinent region); 

Northcott does not specifically discloses storing the failure information in memory [of] the storage device;
receive, from the storage device, the failure information that the storage device acquired through the storage device performing the scan and the storage device storing the failure information in the memory [of] the storage device associated with the plurality of subsets of the data stored at the block;

However, Mukherjee discloses storing the failure information in memory [of] the storage device ([0018],” The system may include a fault information table 107, which may be used to store a master fault information table. The fault information table 107 may be part of the diagnosis processor 106, or may be a separate component accessible by the diagnosis processor 106.  “, [0017], “The control blade 104 may include a diagnosis processor 106. The diagnosis processor may be an IPMI BMC controller chip, or alternatively some other diagnosis processor or a general purpose processor programmed to function as a diagnosis processor. “, [0032], “ Memory fault registers, disk drive fault registers and processor fault registers may be implemented as part of a fault management chipset and included as part of the component fault table.”, thus, Diagnosis processor 105 (which can be a controller as claimed), includes fault table 107 (can be memory fault register) of the controller.
receive, from the storage device, the failure information that the storage device acquired through the storage device performing the scan and the storage device storing the failure information in the memory [of] the storage device, ([0034], “Once the fault information is received, it may be stored in the fault information table 107, e.g., by the diagnosis processor. The satellite diagnosis processor 210 may also have the ability to write the fault information directly to the fault information table 107.”, component blade 110 can be disk drive, which is a storage device as claimed, [0020]-[0021]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mukherjee’s error detection and correction method into Northcott’s method for tolerating failed pages in a flash drive because one of the ordinary skill in the art would have been motivated to predicting component failures before they occur may reduce the chance of system failure and the resultant system downtime.


As per claims 2, 9, 16, Northcott discloses the storage system of claim 1, wherein the failure information comprises at least one of a bitmap indicating whether each of the subsets of the data are correctable, an average raw bit error rate (RBER) of the plurality of subsets of the data, or a maximum RBER of the plurality of subsets of the data (Col. 4, lines 59-65).

As per claims 3, 10, 17, Mukherjee discloses the storage system of claim 1, wherein the processing device is further to: 
in response to identifying one or more subsets of the data stored at the block that are degraded based on the failure information, perform one or more remedial actions associated with the one or more of the subsets of the data ([0057]-[0058], [0039], [0040], a faulty component identified from fault information).  

As per claims 4, 11, 18, Mukherjee discloses the storage system of claim 3, wherein to perform the one or more remedial actions, the processing device is further to:  
-96-perform a rebuild operation on the one or more of the subsets of the data, wherein the rebuild operation is performed on the one or more of the subsets of the data in a determined order based on the failure information ([0057]-[0058], wherein the recovery operation is performed based on threshold). 

As per claims 6, 13, 20, Mukherjee discloses the storage system of claim 3, wherein to perform the one or more remedial actions, the processing device is further to: 
mark one or more regions of the storage device associated with the one or more subsets of the data, wherein marking the one or more regions of the storage device prevents storage of user data at the one or more marked regions (Fig. 6, step 1120, [0073], “In 1120, a process for reallocating files away from a faulty drive or disk block may be initiated. A faulty block may be marked defective to prevent its use. The faulty disk drive (or faulty block) may be disabled.”). 

As per claims 7, 14, Mukherjee discloses the storage system of claim 1, wherein to receive the failure information associated with the plurality of subsets of the data stored at the block, the processing device is further to: 
read the failure information from the storage device, responsive to receiving, from the storage device, a second indication that the failure information is available at the storage device (Fig. 1, [0017], diagnosis processor configured to receive fault information and read information from storage device).

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Northcott and Mukherjee in view of Colgrove et al. (US 2015/0067286, referred herein after Colgrove).

As per claims 5, 12, 19, neither Northcott nor Mukherjee discloses the storage system of claim 3, wherein to perform the one or more remedial actions, the processing device is further to: 
perform garbage collection on the one or more subsets of the data, wherein the garbage collection is performed on the one or more subsets of the data in a determined order based on the failure information;

However, Colgrove discloses perform garbage collection on the one or more subsets of the data, wherein the garbage collection is performed on the one or more subsets of the data in a determined order based on the failure information ([0228], [0239], the garbage collection is performed in a determined order);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Colgrove’s garbage collection method in a storage system into Mukherjee’s error detection and correction method and Northcott’s method for tolerating failed pages in a flash drive because one of the ordinary skill in the art would have been motivated to improve storage array efficiency.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Colgrove teaches a method for performing garbage collection. A system includes a storage medium, a first table including entries which map a virtual address to locations in the storage medium, and a second table with entries which include a reverse mapping of a physical address in a data storage medium to one or more virtual addresses.
Chandrasekaran teaches techniques are provided for automatically tracking errors encountered by a software system. A database server is entrusted with the tasks of automatically recording errors and managing error trace information in a separate database storage space. Techniques are also provided for automatically determining, by a software system, whether any diagnostic features should be turned on in response to errors occurring in the system by inspecting logged information about errors that have occurred in the system.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114